Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  
Claim 1 is directed to:

    PNG
    media_image1.png
    279
    633
    media_image1.png
    Greyscale

Claim 1 recites the novel method step “wherein the positive selection comprises contacting the generated HPRT deficient lymphocytes with a purine analog and an inhibitor of xanthine oxidase” which was first patented in application 16/038643  (USPAT-10426798).





    PNG
    media_image2.png
    409
    635
    media_image2.png
    Greyscale

Claim 14 recites an embodiment of the novel method step “wherein the positive selection comprises contacting the generated HPRT deficient lymphocytes with a purine analog and an inhibitor of xanthine oxidase” which was first patented in application 16/038643  (USPAT-10426798).  Therefore, the examiner finds the claims allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-12, 14, 16-18 and 21-30 are allowed.  

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633